    Case 1:03-md-01570-GBD-SN Document 5301 Filed 11/21/19 Page 1 of 4
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________________
                                                                    03-MDL-1570 (GBD)(SN)


In re: TERRORIST ATTACKS ON SEPTEMBER 11, 2001
___________________________________________________
                            MOTION FOR RELIEF FROM ORDER

Comes now Defendant Wael Jelaidan, through undersigned counsel, and hereby requests limited

relief from this Court’s order ECF 5258, entered herein on November 1, 2019.

That order, as construed by Plaintiff’s counsel, would bar local Saudi Arabia counsel, Attorney

Bassim Alim, a Georgetown law school graduate, from being present and in attendance at Mr.

Jelaidan’s deposition which is scheduled for Nov. 25 and 26, 2019 in Jeddah, Saudi Arabia.

Without Attorney Alim’s presence, Defendant Jelaidan would be unrepresented; undersigned

counsel would only be linked in via teleconference.

Defendant Jelaidan finds this proceeding to be foreign and uncomfortable and seeks the comfort

of his long-time local counsel. Attorney Alim will not participate in any way in the deposition;

undersigned counsel will exclusively represent Mr. Jelaidan and exclusively present any and all

objections on his behalf.

Defendant Jelaidan does not perceive any prejudice flowing to Plaintiffs if local counsel is

present.

The order, ECF 5258, provides that only U.S. counsel in the MDL for Mr. Jelaidan will be

permitted to attend the deposition—"unless Plaintiff’s counsel consent otherwise.” Absent

Plaintiff’s counsel’s consent—which has not been given--Attorney Alim will be barred from the

deposition.
     Case 1:03-md-01570-GBD-SN Document 5301 Filed 11/21/19 Page 2 of 4
      Mr. Jelaidan’s deposition is scheduled for the afternoon (Jeddah time) of November

25th and 26th, 2019, beginning at 2:30 pm local time (7:30 am in New York). Mr. Jelaidan and

his counsel understand that all other conditions of that order would apply and agree to comply

with each of those other conditions.

       This is a matter of the utmost urgency because attorneys and staff are leaving for Jeddah

on Saturday, November 23, 2019. As a result, Defendant Jelaidan asks the court’s rapid response

to the motion.

       Undersigned counsel has conferred with Plaintiff’s counsel by email regarding this

motion and Plaintiff’s counsel has not consented to this motion.

       WHEREAS in the interest of justice, Defendant Jelaidan asks this court to amend the

Nov. 1, 2019 order to allow Defendant’s local counsel, Attorney Bassim Alim, to be present at

the deposition.

Respectfully submitted,

Martin F. McMahon, Esquire

/s/ Martin McMahon
Martin F. McMahon & Associates
1717 K Street, N.W., Suite 900
Washington, D.C. 20006
(202) 862-4343
mm@martinmcmahonlaw.com
Counsel for Defendant Wael Jelaidan
    Case 1:03-md-01570-GBD-SN Document 5301 Filed 11/21/19 Page 3 of 4
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________________
                                                                  03-MDL-1570 (GBD)(SN)


In re: TERRORIST ATTACKS ON SEPTEMBER 11, 2001
___________________________________________________
                                    PROPOSED ORDER

Upon consideration of Plaintiff's Motion for Limited Relief from Order this______day of

November 2019, it is hereby ORDERED that Court’s order of November 1, 2019 is amended to

allow Defendant’s counsel, Attorney Bassim Alim, to be permitted to be present at the deposition

of Wael Jelaidan’s deposition in Saudi Arabia on November 25 and 25, 2019.

                                                                SO ORDERED.


                                                            United States District Judge
     Case 1:03-md-01570-GBD-SN Document 5301 Filed 11/21/19 Page 4 of 4


                                  CERTIFICATE OF SERVICE

I certify that on October 31, 2019 I filed the foregoing pleading with the Clerk of

Court using the electronic filing system CM/ECF, which will presumably send a copy of

this file to all parties registered to receive it, including counsel of record.

/s/ Martin F. McMahon
